Citation Nr: 1022459	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
hearing loss, rated 10 percent for the period prior to 
February 22, 2008, and rated 30 percent for the period from 
February 22, 2008. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel







INTRODUCTION

The Veteran served on active duty from May 1975 to June 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March  2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and an initial rating of 10 percent for 
bilateral hearing loss. 

In August 2009, the RO granted an increased staged rating of 
30 percent for bilateral hearing loss, effective February 22, 
2008.   


FINDINGS OF FACT

1.  Prior to February 22, 2008, the Veteran's hearing acuity 
was measured as level III and level IV in the right and left 
ears respectively on one occasion and Level II and VIII in 
the right and left ears respectively on another occasion.  
The Veteran used bilateral hearing aids.  The Veteran 
reported having difficulty hearing conversations but was able 
to perform the duties of his occupation as a sales and 
operations manager.  

2.  Starting in February 22, 2008, the Veteran's hearing 
acuity is best represented by testing measured as Level V and 
VIII in the right and left ears respectively.  The Veteran 
uses bilateral hearing aids and has difficulty hearing 
conversations especially in high background noise.  The 
Veteran is engaged in a full time program of graduate 
studies.  






CONCLUSION OF LAW

The Veteran's hearing loss disability has not met the 
criteria for an evaluation in excess of 10 percent during the 
period prior to February 22, 2008, nor has it met the 
criteria for a rating in excess of 30 percent for the period 
from February 22, 2008. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 
4.1, 4.3, 4.7, 4.85, 4.85 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.   
Id. at 490-91.  

Moreover, following the award of service connection, the 
Veteran disagreed with the initial and staged ratings.  
Although the RO had not provided notice prior to the initial 
decision regarding the assignment of ratings and effective 
dates, the RO provided notice in August 2008 with the 
applicable diagnostic criteria.  In statements in September 
2007, April 2008, and January 2009, the Veteran described his 
experiences in service, the nature and outcome of the 
audiometric testing, and the effect of his hearing disability 
on his occupation and daily activities.  Therefore, the Board 
concludes that the Veteran had actual knowledge of the rating 
and effective date criteria and the VA's duty to notify the 
Veteran has been fulfilled.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Veteran served as a U.S. Navy shore-based radioman.  He 
contends that his bilateral hearing loss is more severe than 
is contemplated by the initial and staged ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85.  An alternative method of rating 
exceptional patterns of hearing impairment is set forth in 38 
C.F.R. § 4.86 but is not applicable in this case. 

Audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined 
if an extra-schedular evaluation may be assigned.  Extra-
schedular provisions do not rely exclusively on objective 
test results to determine if referral is warranted.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007). 

Service personnel records showed that the Veteran performed 
duties as a radioman in a shore-based communications center.  
The Veteran reported that he was exposed to high levels of 
noise from equipment in the center.  In May 1976, the Veteran 
underwent audiometric testing, and a military examiner 
diagnosed noise-induced high frequency hearing loss, more 
severe in the left ear.  The examiner also noted that the 
Veteran had a history of recurrent external otitis.  

The RO received the Veteran's claim for service connection 
for bilateral hearing loss in March 2005.  The Veteran has 
undergone several VA and private hearing tests and 
examinations.  The audiometric results are summarized in the 
table below.  

An examination for hearing impairment must include a 
controlled speech discrimination test (Maryland CNC).  In the 
absence of this test, Table VIa may be used only if the 
examiner certifies that the speech discrimination test is 
inappropriate because of language difficulties, inconsistent 
scores, or exceptional patterns of hearing loss.  38 C.F.R. 
§ 4.85.  Testing noted in the table below with an asterisk 
indicates that the records are not clear whether the correct 
speech discrimination test was performed.  However, the test 
results are noted to show the trend in measured puretone 
threshold averages, and the speech discrimination scores 
shown in the table were selected because they were most 
consistent with the values noted in other tests the same 
year.  

Examinati
on 
 Date
Sourc
e
Ea
r
Puretone 
Threshold
Average 
(Decibels
)
Speech 
Discriminati
on
Percent
Table 
VI
Resul
t 
Table 
VII
Result
Percen
t
1/2006
VA
contr
act
R
L
46
66
80
76
III
IV
10
8/2006
VA

R
L
47.5
70
84*
52*
II
VIII
10
2/2008
VA
R
L
51.25
72.5
92*
76*
I
IV
zero
11/2008
VA
contr
act
R
L
49
75
100
92
I
II
zero
3/2009
VA 
contr
act
R
L
60
74
72
56
V
VIII
30


In January 2006, a VA contract audiologist noted the 
Veteran's history of symptoms and treatment in service 
including his report of constant tinnitus for the past 13 
years.  On examination, the audiologist noted cerumen in both 
ears, completely occluded on the right and an abnormal right 
tympanic membrane.  The audiologist diagnosed bilateral 
senorineurual hearing loss related to noise exposure and 
noted that the effect of the disability was difficulty with 
communication but with no lost time at work.  

In August 2006, VA audiometric testing showed the results of 
a speech discrimination test at two source levels.  It is not 
clear whether the results at either test level are equivalent 
to the Maryland CNC test.  Puretone threshold averages showed 
slightly greater hearing loss.  The examiner noted bilateral 
opaque tympanic membranes but with normal ear function.  The 
examiner noted that the Veteran was a candidate for hearing 
aids that were later provided.  

VA outpatient treatment records from August 2006 to February 
2009 showed that the Veteran was issued bilateral hearing 
aids that required periodic adjustment or repair.  Otoscopy 
showed no organic ear deficits with occasional lavage to 
remove cerumen.  Examiners noted that the Veteran completed 
an undergraduate degree and is currently a graduate student 
at a university.  Examiners also noted on several occasions 
that the Veteran had difficulty hearing during the 
examination interview.  

In September 2007, a private physician noted the Veteran's 
reports of progressive decreased hearing acuity since the age 
of 18 with recurrent sinus and ear infections and reports of 
Eustachian tube dysfunction.  The physician noted a review of 
audiometric testing performed one year earlier that showed 
mild to severe sensorineural hearing loss, slightly worse on 
the left side.  He did not order new testing.  The physician 
noted no current organic ear problems and concluded that the 
loss of acuity was predominantly the result of noise exposure 
with a possible contribution from the Eustachian tube 
dysfunction leading to infection.  

In February 2008, a VA examiner noted the Veteran's reports 
of difficulty with his hearing aids, a decrease in hearing 
acuity, and an increase in tinnitus since the last 
examination in 2006.  The Veteran reported difficulty 
understanding lectures in school.  Hearing aids were repaired 
and adjusted.  The examiner noted that a speech 
discrimination test was also performed in a noise background 
with results consistent with profound impairment.  The 
examiner noted that the Veteran will have difficulty learning 
in school unless he is in an ideal environment in a 
completely quiet classroom, position in the front of the room 
for visual contact with the speaker and with no background 
noise from ventilating equipment or talking by other 
students.  

In an April 2008 statement, the Veteran called attention to 
the comments of the VA examiner in February 2008 regarding 
his inability to understand speech in any environment with 
background noise and noted that the Veteran must be able to 
see the speaker in order to understand.  The Veteran noted 
that his hearing disability precluded reenlistment in the 
Armed Forces and the pursuit of many professional jobs.  

VA outpatient treatment records from April 2008 to August 
2008 showed that the Veteran was a full time graduate student 
and was seen on several occasions for adjustment and repair 
of hearing aids.  In a VA examination for another disability 
in September 2008, the examiner noted the Veteran's reports 
of successful performance of his duties as a sales and 
operations manager but that his hearing loss affected his 
employer's attitude about his ability to perform.  He 
reported that he was enrolled as a full time graduate student 
studying sociology and gerontology.  

In November 2008, a VA contract audiologist noted a review of 
the claims file and summarized the Veteran's service and post 
service occupations and reported in- service exposure to high 
noise levels.   The audiologist noted no significant exposure 
during the Veteran's post-service activities over the last 25 
years as a sales and operations manager and most recently as 
a student.  The audiologist reviewed the test results noted 
above and concluded that the impact of the hearing loss on 
the Veteran's daily activities was severe because he was 
unable to understand in noise and quiet environments.  Two 
days later, a VA physician performed an ear examination and 
noted no organic ear disease.  

In a January 2009 statement, the Veteran contended that the 
November 2008 VA contract examination results were erroneous 
and tainted by the audiologist's inspection of his hearing 
aids and recommendation for purchase of a different design 
which the Veteran declined to do.  The Veteran noted that the 
subsequent examination was performed rapidly and that the 
speech discrimination test was amplified, spoken (vice by 
recording), abbreviated (10 vice 50 words), and conducted in 
a line of sight with the speaker without background noise as 
would be present in everyday situations.  The Veteran 
requested an additional examination but also noted that the 
February 2008 examination was more representative of his 
hearing acuity.  He described the impact of his disability as 
being unable to understand speech by his instructor, fellow 
students, and family members even when in close proximity and 
that even with the use of hearing aids "my ability to hear 
will be problematic." 

In March 2009, the Veteran underwent another audiometric test 
performed by a different VA contract audiologist with results 
as tabulated above.  The audiologist noted that the impact of 
the hearing loss was difficulty hearing conversation 
including presentations in a classroom.  The audiologist 
noted that the Veteran could hear better with the hearing 
aids.  

In August 2009, the RO granted an increased rating of 30 
percent for bilateral hearing loss, effective the date of the 
examination on February 22, 2008.  In an October 2009 
statement, the Veteran contended that the effective date of 
the increased rating should be an earlier date.  

The Board concludes that a rating in excess of 10 percent is 
not warranted for bilateral hearing loss at any point in the 
period prior to February 22, 2008.  Two audiometric 
examinations performed in 2006 were consistent with the 
exception of the left ear speech discrimination score in 
August 2006.  Nevertheless, a 10 percent rating is assigned 
when applying the test results to the applicable tables.   
The Board places greatest probative weight on the January 
2006 examination and concludes that it is adequate for rating 
purposes because the results were obtained by a licensed 
audiologist using the specified procedure and the data was 
sufficient to apply to the table criteria.   The examiner did 
discuss the impact of the disability on the Veteran's 
activities.  Although the Veteran had difficulty hearing 
conversations, he was able to maintain his employment as a 
manager, notwithstanding the reported attitude of his 
supervisors.  The Veteran was provided hearing aids that he 
used without follow up treatment until 2008.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating prior to February 
22, 2008.  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
presented any evidence that his particular service-connected 
hearing loss  results in a unique disability that is not 
addressed by the rating criteria, particularly the speech 
discrimination criteria which contemplate a reduction in 
hearing acuity affecting the ability to understand 
conversation.  The Veteran did obtain some improved acuity 
with hearing aids and was able to continue his occupation.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board further concludes that the 30 percent rating in 
effect for the period beginning February 22, 2008, is the 
proper disability rating for this period and that a higher 
rating is not warranted at any point during this period.  
Starting at the examination on this date, the Veteran sought 
treatment for dysfunctional hearing aids and reported to the 
examiner that he sensed a decrease in hearing acuity.  The 
Board places less probative weight on the examinations in 
February and August 2008 because the speech discrimination 
test results were not clearly indicated as a Maryland CNC 
test.  Although the puretone averages showed a consistent 
decreasing trend, the speech discrimination scores resulted 
in an inconsistent improvement in acuity.   The Board 
acknowledges the Veteran's objection to the August 2008 
testing and inconsistently high speech discrimination scores.   
Accordingly, the Board places greater probative weight on the 
test results and comments of the examiner in March 2009.  
This testing showed a clear decrease in bilateral acuity, 
consistent with the Veteran's symptoms.  In consideration of 
the possible inaccuracies of the 2008 tests and resolving all 
doubt in favor of the Veteran, the Board concludes that an 
effective date for a 30 percent rating of February 22, 2008 
is appropriate.  

The Board acknowledges that the Veteran is competent to 
report that he experienced a sense of decreased hearing 
acuity at an earlier time.  However, the Board places greater 
probative weight on the objective examination test results 
that did not demonstrate a greater disability until the 
February 2008 examination.  The private physician in 2007 
accepted the one-year old results without further testing, 
and the Veteran did not seek additional VA care until 
February 2008.  

The Board again considered whether referral for consideration 
of an extraschedular rating is warranted.  The Board 
concludes that referral is not warranted because the rating 
criteria does contemplate a moderate loss of acuity including 
difficulty hearing conversations in background noise as would 
be experienced in a classroom or workplace.  The Board is 
mindful that the compensation schedule is relevant to the 
degree of interference with a veteran's ability to work and 
perform daily activities.  In this case, the Veteran is able 
to continue his graduate education albeit with the assistance 
of hearing aids and accommodations in class.  Furthermore, 
employment opportunities in his field of study in sociology 
and gerontology would not necessarily be precluded by his use 
of hearing aids or require work exclusively in areas of high 
background noise.    

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The Veteran's claim for an increased initial evaluation for 
hearing loss disability, in excess of the 10 percent awarded 
for the period prior to February 22, 2008, and the 30 percent 
awarded for the period beginning February 22, 2008, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


